                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SUSAN HANAN,                  §
                              §
         Plaintiff,           §
                              §
V.                            §                        No. 3:19-cv-149-B
                              §
CRETE CARRIER CORPORATION and §
DORN KNAPP,                   §
                              §
         Defendants.          §

   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
  DENYING IN PART DEFENDANT CRETE CARRIER CORPORATION’S
     OBJECTIONS TO 30(B)(6) TOPICS AND MOTION TO QUASH
                AND FOR PROTECTIVE ORDER1

        Defendant Crete Carrier Corporation has filed Objections to 30(b)(6) Topics and

Motion to Quash and for Protective Order, see Dkt. No. 27 (the “MPO”), “seeking a

ruling on its objections to [Plaintiff Susan Hanan’s] notice to depose a corporate

representative of Crete Carrier and an order quashing that notice as to certain topics

and protecting Defendants from further efforts to pursue discovery on those topics,” id.

at 1.

        United States District Judge Jane Boyle has referred the MPO to the

undersigned United States magistrate judge for a hearing, if necessary, and


        1
         Under § 205(a)(5) of the E-Government Act of 2002 and the definition of
“written opinion” adopted by the Judicial Conference of the United States, this is a
“written opinion[] issued by the court” because it “sets forth a reasoned explanation for
[the] court's decision.” It has been written, however, primarily for the parties, to decide
issues presented in this case, and not for publication in an official reporter, and should
be understood accordingly.

                                            -1-
determination under 28 U.S.C. § 636(b). See Dkt. No. 31. Hanan filed a response, see

Dkt. No. 38, and Crete filed a reply, see Dkt. No. 40.

      The Court has carefully considered the parties’ briefing and GRANTS in part

and DENIES in part the MPO to the extent and for the reasons explained below.

      The Court previously has laid out the standards that govern a Federal Rule of

Civil Procedure 26(c) motion for protective order and motion to quash as to topics

served for a Federal Rule of Civil Procedure 30(b)(6) corporate representative

deposition, and the Court incorporates and will apply – but will not repeat – those

standards here. See Dennis v. United States, No. 3:16-cv-3148-G-BN, 2017 WL

4778708, at *3-*8 (N.D. Tex. Oct. 23, 2017); Pauls v. The Prudential Ins. Co. of Am.,

No. 3:16-cv-2116-M-BN, 2016 WL 6397564, at *2-*5 (N.D. Tex. Oct. 28, 2016).

I.    Topic No. 1: “Cause of the accident”

      Crete objects to Topic No. 1 because “[t]he cause of the accident was largely

analyzed after ligation was anticipated and, therefore, Crete objects and asserts the

attorney/client privilege and the work-product doctrine in response to this topic. Crete

does not object to discussing any non-privileged information on this topic.” Dkt. No. 28

at 3. This objection is premature and provides no basis for objecting to this topic or

entering a protective order. Crete’s counsel can object, as appropriate, as Federal Rule

of Civil Procedure 30(c)(2) permits during the deposition.

II.   Topic No. 2: “Defendants’ policies and procedures regarding pre-trip inspections
      performed on its vehicles”

      Crete objects to Topic No. 2 because this


                                          -2-
       proposed topic is overly broad and not sufficiently limited in that the
       particular policies and procedures to be discussed are not specified to
       show that the topics to be discussed are relevant or likely to lead to the
       discovery of relevant evidence. Pre-trip inspections involve various issues
       and aspects and the topic does not specify any particular aspect to be
       discussed that is relevant to this case. There is no claim or allegation of
       any pre-trip inspections being an issue in this case. Moreover, the topic
       is not limited to the time period for which the policy or procedure was in
       effect.

Dkt. No. 28 at 3. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Defendants’ policies and procedures regarding pre-trip inspections performed

on its vehicles, which were in effect and applicable to the vehicle operated by

Defendant Knapp on the date of the incident.”

III.   Topic No. 3: “Defendants’ policies and procedures regarding mechanical
       inspections and maintenance of its vehicles”

       Crete objects to Topic No. 3 because this

       topic is not relevant and not likely to lead to relevant evidence as there
       is no claim or allegation of any mechanical issue or maintenance issue
       with the Defendant’s truck being an issue in this case. Inspection and
       maintenance of semi-trucks involves various issues, and Plaintiff has not
       specified any aspect of this activity that would be relevant to this case.
       The topic is also overly broad and not sufficiently limited as to time or
       subject matter, as it does not specify particular policies or procedures to
       be discussed.

Dkt. No. 28 at 3-4. The Court is not persuaded that the information sought by this

topic is not relevant to Hanan’s claims, but the Court determines that the topic as

phrased is not reasonably particular and seeking information that is not proportional

                                           -3-
to the needs of the case. The Court grants Crete’s objections in part and modifies the

topic as follows: “Defendants' policies and procedures regarding mechanical inspections

and maintenance of its vehicles, which were in effect and applicable to the vehicle

operated by Defendant Knapp on the date of the incident.”

IV.   Topic No. 4: “Defendants’ policies and procedures regarding operation of its
      vehicles”

      Crete objects to Topic No. 4 because

      [o]peration of a semi truck involves various issues and this request is
      overly broad as it fails to specify any particular policies or procedures to
      be discussed or how any such policy or procedure on the operation of the
      truck or aspect of truck operations is relevant to this lawsuit. The topic
      is also overly broad and not sufficiently limited as to time the policies or
      procedures to be discussed were in effect.

Dkt. No. 28 at 4. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Defendants' policies and procedures regarding operation of its vehicles, which

were in effect and applicable to the vehicle operated by Defendant Knapp on the date

of the incident.”

V.    Topic No. 5: “Defendants’ policies and procedures regarding hiring and
      pre-employment screening of its drivers”

      Crete objects to Topic No. 5 because this

      topic is objectionable as overly broad in that it is not relevant to any issue
      in this case and not likely to lead to relevant evidence. It is also
      objectionable in that the topic fails to specify the particular policies or
      procedures to be discussed and it is not limited in time. Hiring and

                                           -4-
      screening involves various issues, and Plaintiff has not specified what
      specific aspect of the hiring and screening process that is relevant to this
      case is to be discussed.

Dkt. No. 28 at 4. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Defendants' policies and procedures regarding hiring and pre-employment

screening of its drivers, which were in effect and applicable to Defendant Knapp at the

time that he was hired.”

VI.   Topic No. 6: “Defendants’ policies and procedures regarding training of its
      drivers”

      Crete objects to Topic No. 6 because

      [d]river training addresses various issues, not all of which are relevant
      to this case and Plaintiff’s topic does not specify what aspect of training
      is to be discussed. Thus, this topic is objectionable as overly broad in that
      it fails to specify any particular policies or procedures that are relevant
      or the discussion of which is likely to lead to relevant evidence. The topic
      is also objectionable as overly broad because it is not limited in time or as
      to the time the policies or procedures were in effect.

Dkt. No. 28 at 4. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Defendants’ policies and procedures regarding training of its drivers as to the




                                           -5-
operation of Crete’s vehicles, which were in effect and applicable to the training of

Defendant Knapp before and up to the time on the date of the incident.”

VII.   Topic No. 7: “Defendants’ requirements for employment of drivers”

       Crete objects to Topic No. 7 because

       Crete has various requirements for its driver employees, not all of which
       are relevant to this case, and Plaintiff’s topic does not specify what
       relevant requirements are to be discussed. This topic is objectionable as
       overly broad as it fails to specify particular requirements to be discussed
       that are relevant or likely to lead to relevant evidence. Further, the topic
       is overly broad as it is not limited as to the time during which the policies
       or procedures to be discussed were in effect.

Dkt. No. 28 at 5. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Defendants’ requirements for employment of drivers, which were in effect and

applicable to Defendant Knapp at the time that he was hired.”

VIII. Topic No. 10: “Maintenance and/or repairs (whether routine or otherwise
      required) performed on Defendants’ vehicle from 1 year prior to the accident,
      including but not limited to general maintenance as well as any such repairs or
      maintenance necessitated by this accident”

       Crete objects to Topic No. 10 because

       [m]aintenance of a semi truck involves various issues and Plaintiff’s topic
       does not specify what aspect of maintenance or repair is relevant to this
       case and is to be discussed at the deposition. There is no claim or
       allegation of any mechanical issue or maintenance issue with the
       Defendant’s truck being an issue in this case. Thus, this topic is
       objectionable as being overly broad and seeking irrelevant information.



                                            -6-
Dkt. No. 28 at 5. The Court overrules Crete’s objection because the information that

Hanan seeks is relevant to her claims and proportional to the needs of the case, and

the topic is described with reasonable particularity.

IX.   Topic No. 11: “All information and details regarding any inspections or
      maintenance requests that occurred prior to the date of the underlying accident”

      Crete objects to Topic No. 11 because

      Crete performs various inspections of and maintenance on its semi-trucks
      and Plaintiff does not specify what aspect of maintenance and inspection
      is relevant to this case and is to be discussed at the deposit. There is no
      claim or allegation of any mechanical issue or maintenance issue with the
      Defendant’s truck being an issue in this case. Further, the topic is overly
      broad as it is not limited as to the time period for the maintenance or
      inspection.

Dkt. No. 28 at 5-6. The Court is not persuaded that the information sought by this

topic is not relevant to Hanan’s claims, but the Court determines that the topic as

phrased is not reasonably particular and seeking information that is not proportional

to the needs of the case. The Court grants Crete’s objections in part and modifies the

topic as follows: “All information and details regarding any inspections or maintenance

requests for the vehicle operated by Defendant Knapp on the date of the incident –

limited to inspections or maintenance requests occurred prior to the date of the

underlying accident.”

X.    Topic No. 12: “All information concerning any investigation by Defendants of the
      accident in question”

      Crete objects to Topic No. 12 because

      [a]ny investigation includes post-accident investigations made in
      anticipation of litigation or at the direction of or by counsel. Thus, Crete


                                          -7-
      objects to this topic and asserts the attorney/ client privilege and the
      work-product doctrine.

Dkt. No. 28 at 6. This objection is premature and provides no basis for objecting to this

topic or entering a protective order. Crete’s counsel can object, as appropriate, as

Federal Rule of Civil Procedure 30(c)(2) permits during the deposition.

XI.   Topic No. 13: “Defendants’ business operations, corporate structure, annual
      revenues and net worth”

      Crete objects to Topic No. 13 because this

      topic is objectionable as it is overly broad, it seeks irrelevant information,
      and it seeks protected information. Plaintiff has not obtained an order
      allowing for the disclosure of such information and demonstrated a
      substantial likelihood of success on the merits of a claim for exemplary
      damages, and this topic seeks proprietary information and confidential
      company trade secrets. The topic fails to describe with reasonable
      particularity the matters for examination and by its terms calls for a
      general inquiry into business operations and corporate structure of
      Defendant. Further, the topic does not include a limitation as to time.

Dkt. No. 28 at 6. In reply, Crete further explains its position that,

      [b]y topic 13, Plaintiff seeks discovery about Crete’s business structure,
      tax, and financial status in support of her claim for punitive damages.
      Applicable Texas law provides that a party seeking discovery in support
      of a claim for exemplary damages must first file a motion to obtain
      authorization to conduct such discovery. See Tex. Civ. Prac. & Rem. Code
      § 41.0115(a). To obtain such authorization, the party seeking discovery
      of net worth information must demonstrate, at a hearing conducted on its
      motion, a substantial likelihood of success on the claim for exemplary
      damages. Id. Plaintiff has not sought or obtained authorization to conduct
      discovery on topics related to Defendant Crete’s net worth, such as tax or
      financial information. And Plaintiff’s request to depose a Crete
      representative on the company’s financial structures is also unauthorized
      as an attempt to assess Crete’s financial status. Otherwise, Crete’s
      corporate structure is simply irrelevant.

Dkt. No. 40 at 4-5.


                                           -8-
      Texas Civil Practices and Remedies Code § 41.0115 provides:

      Discovery of Evidence of Net Worth for Exemplary Damages Claim
      Currentness
             (a) On the motion of a party and after notice and a hearing, a trial
      court may authorize discovery of evidence of a defendant’s net worth if
      the court finds in a written order that the claimant has demonstrated a
      substantial likelihood of success on the merits of a claim for exemplary
      damages. Evidence submitted by a party to the court in support of or in
      opposition to a motion made under this subsection may be in the form of
      an affidavit or a response to discovery.
             (b) If a trial court authorizes discovery under Subsection (a), the
      court’s order may only authorize use of the least burdensome method
      available to obtain the net worth evidence.
             (c) When reviewing an order authorizing or denying discovery of
      net worth evidence under this section, the reviewing court may consider
      only the evidence submitted by the parties to the trial court in support of
      or in opposition to the motion described by Subsection (a).
             (d) If a party requests net worth discovery under this section, the
      court shall presume that the requesting party has had adequate time for
      the discovery of facts relating to exemplary damages for purposes of
      allowing the party from whom net worth discovery is sought to move for
      summary judgment on the requesting party’s claim for exemplary
      damages under Rule 166a(i), Texas Rules of Civil Procedure.

TEX. CIV. PRAC. & REM. CODE § 41.0115. This statute changed Texas state courts’

approach to discovery related to exemplary damages, as the Dallas Court of Appeals

has explained:

      Michelin first argues that net-worth discovery should be limited because
      the Medinas have not shown they are entitled to punitive damages. More
      than twenty-five years ago, the Texas Supreme Court expressly rejected
      this argument. Lunsford v. Morris, 746 S.W.2d 471, 473 (Tex.1988) (orig.
      proceeding), overruled on other grounds by Walker v. Packer, 827 S.W.2d
      833, 842 (Tex. 1992) (orig. proceeding). Under Texas law, a party seeking
      discovery of net-worth information need not satisfy any evidentiary
      prerequisite, such as making a prima facie showing of entitlement to
      punitive damages, before discovery of net worth is permitted. In re
      Jacobs, 300 S.W.3d 35, 40-41 (Tex. App. – Houston [14th Dist.] 2009, orig.
      proceeding [mand dism’d] ); In re House of Yahweh, 266 S.W.3d 668, 673
      (Tex. App. – Eastland 2008, orig. proceeding); In re Garth, 214 S.W.3d

                                          -9-
       190, 192 (Tex. App. – Beaumont 2007, orig. proceeding [mand. dism’d]);
       In re W. Star Trucks US, Inc., 112 S.W.3d 756, 763 (Tex. App. – Eastland
       2003, orig. proceeding); Al Parker Buick Co. v. Touchy, 788 S.W.2d 129,
       131 (Tex. App. – Houston [1st Dist.] 1990, orig. proceeding).
              On June 19, 2015, Senate Bill 735 was signed into law changing
       the way net-worth discovery will be conducted going forward. Act of June
       19, 2015, 84th Leg., R.S., ch. 1159, § 2, 2015 Tex. Sess. Law Serv. 3923,
       3923 (West 2015). The bill, codified as section 41.0115 of the civil practice
       and remedies code, requires a party seeking net worth discovery to first
       demonstrate and obtain a finding from the trial court that there is a
       substantial likelihood of success on the merits of a claim for exemplary
       damages. See TEX. CIV. PRAC. & REM. CODE § 41.0115(a) (West Supp.
       2015). The provisions of section 41.0115 did not become effective until
       September 1, 2015, and apply only to an action filed on or after that
       effective date. See Act of June 19, 2015, 84th Leg., R.S., ch. 1159, § 3,
       2015 Tex. Sess. Law Serv. 3923, 3923 (West 2015).

In re Michelin N. Am., Inc., No. 05-15-01480-CV, 2016 WL 890970, at *8 (Tex. App. –

Dallas Mar. 9, 2016, orig. proceeding).

       The Court disagrees that Texas Civil Practices and Remedies Code § 41.0115(a)

controls the scope and permissibility of discovery in federal court in this diversity case.

       The Erie line of authorities holds that substantive state law must be
       applied in federal courts in diversity cases like this one, but state
       procedural law yields to the applicable Federal Rules. Determining
       whether the state law is procedural or substantive may prove elusive.
       Succinctly put, however, [a] federal court exercising diversity jurisdiction
       should not apply a state law or rule if (1) a Federal Rule of Civil
       Procedure ‘answer[s] the same question’ as the state law or rule and (2)
       the Federal Rule does not violate the Rules Enabling Act.

Klocke v. Watson, 936 F.3d 240, 244-45 (5th Cir. 2019) (citations and internal quotation

marks omitted).

       The Court concludes that Texas Civil Practices and Remedies Code § 41.0115,

if applied in federal court, would answer the same question that Federal Rules of Civil



                                           -10-
Procedure 26 and 37 answer: What is the scope of discovery permitted in a case in

federal court, and what is the necessary showing to obtain it?

      Rules 26(b), 26(d), and 37(a) provide as follows:

             (b) Discovery Scope and Limits.
             (1) Scope in General. Unless otherwise limited by court order, the
      scope of discovery is as follows: Parties may obtain discovery regarding
      any nonprivileged matter that is relevant to any party’s claim or defense
      and proportional to the needs of the case, considering the importance of
      the issues at stake in the action, the amount in controversy, the parties’
      relative access to relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.
             (2) Limitations on Frequency and Extent.
                    (A) When Permitted. By order, the court may alter the limits
      in these rules on the number of depositions and interrogatories or on the
      length of depositions under Rule 30. By order or local rule, the court may
      also limit the number of requests under Rule 36.
                    (B) Specific Limitations on Electronically Stored
      Information. A party need not provide discovery of electronically stored
      information from sources that the party identifies as not reasonably
      accessible because of undue burden or cost. On motion to compel
      discovery or for a protective order, the party from whom discovery is
      sought must show that the information is not reasonably accessible
      because of undue burden or cost. If that showing is made, the court may
      nonetheless order discovery from such sources if the requesting party
      shows good cause, considering the limitations of Rule 26(b)(2)(C). The
      court may specify conditions for the discovery.
                    (C) When Required. On motion or on its own, the court must
      limit the frequency or extent of discovery otherwise allowed by these
      rules or by local rule if it determines that:
                           (i) the discovery sought is unreasonably cumulative
      or duplicative, or can be obtained from some other source that is more
      convenient, less burdensome, or less expensive;
                           (ii) the party seeking discovery has had ample
      opportunity to obtain the information by discovery in the action; or
                           (iii) the proposed discovery is outside the scope
      permitted by Rule 26(b)(1).
      ....

                                        -11-
       (d) Timing and Sequence of Discovery.
       (1) Timing. A party may not seek discovery from any source before
the parties have conferred as required by Rule 26(f), except in a
proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or
when authorized by these rules, by stipulation, or by court order.
       (2) Early Rule 34 Requests.
       Time to Deliver. More than 21 days after the summons and
complaint are served on a party, a request under Rule 34 may be
delivered:
               (i) to that party by any other party, and
               (ii) by that party to any plaintiff or to any other party that
has been served.
       (B) When Considered Served. The request is considered to have
been served at the first Rule 26(f) conference.
       (3) Sequence. Unlessthe parties stipulate or the court orders
otherwise for the parties’ and witnesses’ convenience and in the interests
of justice:
       (A) methods of discovery may be used in any sequence; and
       (B) discovery by one party does not require any other party to delay
its discovery.
....
       (a) Motion for an Order Compelling Disclosure or Discovery.
       (1) In General. On notice to other parties and all affected persons,
a party may move for an order compelling disclosure or discovery. The
motion must include a certification that the movant has in good faith
conferred or attempted to confer with the person or party failing to make
disclosure or discovery in an effort to obtain it without court action.
       (2) Appropriate Court. A motion for an order to a party must be
made in the court where the action is pending. A motion for an order to
a nonparty must be made in the court where the discovery is or will be
taken.
       (3) Specific Motions.
               (A) To Compel Disclosure. If a party fails to make a
disclosure required by Rule 26(a), any other party may move to compel
disclosure and for appropriate sanctions.
               (B) To Compel a Discovery Response. A party seeking
discovery may move for an order compelling an answer, designation,
production, or inspection. This motion may be made if: (i) a deponent fails
to answer a question asked under Rule 30 or 31; (ii) a corporation or other
entity fails to make a designation under Rule 30(b)(6) or 31(a)(4); (iii) a
party fails to answer an interrogatory submitted under Rule 33; or (iv) a
a party fails to produce documents or fails to respond that inspection will
be permitted – or fails to permit inspection – as requested under Rule 34.

                                    -12-
                   (C) Related to a Deposition. When taking an oral deposition,
      the party asking a question may complete or adjourn the examination
      before moving for an order.
             (4) Evasive or Incomplete Disclosure, Answer, or Response. For
      purposes of this subdivision (a), an evasive or incomplete disclosure,
      answer, or response must be treated as a failure to disclose, answer, or
      respond.

FED. R. CIV. P. 26(b), 26(d), 37(a). Section 41.0115(a)’s requirements conflict with Rules

26(b), 26(d), and 37(a) by requiring a plaintiff seeking discovery in support of

exemplary damages to file a motion on a showing of a substantial likelihood of success

on the merits of a claim for exemplary damages. Section 41.0115(a), “in other words,

conflicts with the Federal Rules by setting up an additional hurdle a plaintiff must

jump over to get” discovery to which they would otherwise be entitled so long as it

satisfies Rule 26’s and Rule 37’s requirements. Klocke, 936 F.3d at 245 (internal

quotation marks omitted). Section 41.0115 “undeniably regulates discovery,” and, “[i]f

applied in federal court,” Section 41.0115 would “interfere with federal control of

discovery, an area governed exclusively by federal law.” Passmore v. Baylor Health

Care Sys., 823 F.3d 292, 297, 298 (5th Cir. 2016).

      Although “the Federal Rules, which serve to regulate discovery,” and in

particular “Rules 26 and 37 govern all cases generally,” “[t]o preclude the application

of a state law,” “the relevant Federal Rule need not be identical in purpose or scope.

Rather, the inquiry is whether the scope of the Federal Rule is sufficiently broad ... to

control the issue before the court, such that it answer[s] the same question as the state

law.” Id. at 297 (citation and internal quotation marks omitted). And the United States

Court of Appeals for the Fifth Circuit has recently explained that “a state rule conflicts

                                          -13-
with a federal procedural rule when it imposes additional procedural requirements not

found in the federal rules. The rules ‘answer the same question’ when each specifies

requirements for a case to proceed at the same stage of litigation.” Klocke, 936 F.3d at

245. And “states may not superimpose additional requirements on the Federal Rules

where the provisions answer the same question.” Id. at 247 (internal quotation marks

and footnote omitted).

      That is the case with Section 41.0115(a) and Rules 26(b), 26(d), and 37(a) and,

so, because Section 41.0115 “imposes additional requirements beyond those found in

[Rules 26 and 37] and answers the same question as those rules, the state law cannot

apply in federal court,” where the Fifth Circuit has already concluded that Federal

Rules of Civil Procedure 26 and 37 “are a valid exercise of Congress’s rulemaking

authority under the Rules Enabling Act.” Id. at 245, 247-48 (internal quotation marks

and footnote omitted); Passmore, 823 F.3d at 299 (holding that Rules 26 and 37

“represent a valid exercise of Congress’ rulemaking authority”).

      Because the Court concludes that a federal court entertaining state law claims

may not apply Section 41.0115, the Court rejects Crete’s objection on the basis of

Section 41.0115’s requirements.

      And the Court otherwise overrules Crete’s objections because the information

that Hanan seeks is relevant to her claims and proportional to the needs of the case,

and the topic is described with reasonable particularity. See, e.g., Curlee v. United

Parcel Serv., Inc. (Ohio), No. 3:13-cv-344-P, 2014 WL 4262036, at *2 (N.D. Tex. Aug.



                                         -14-
29, 2014) (“A defendant’s net worth is relevant in a suit involving exemplary damages.”).

XII.   Topic No. 14: “Defendant's insurance coverage for liability arising from the
       accident in question”

       Crete objects to Topic No. 14 because this

       topic represents a general inquiry into Defendant’s insurance coverage.
       Defendant has made the required disclosures under Rule 26 regarding
       insurance coverage and Plaintiff making a further, general inquiry into
       insurance coverage is not relevant and not likely to lead to relevant
       evidence.

Dkt. No. 28 at 6. The Court overrules this objection. Complying with Rule 26(a) does

not make Rule 30(b)(6) deposition testimony on this topic irrelevant or disproportional

to the needs of the case.

XIII. Topic No. 15: “Use of any electronic equipment, including handheld devices, by
      the driver on the date in question”

       Crete objects to Topic No. 15 because this

       topic is objectionable in that it is vague in that it lacks specificity as to
       what equipment or use is to be discussed. The topic also seeks
       information that is not relevant and not likely to lead to relevant
       evidence, as there is no claim or allegation of any use of handheld devices
       by the driver on the date in question.

Dkt. No. 28 at 7. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Use of any handheld devices or other communication technology by the driver

on the date in question while operating the truck.”



                                           -15-
XIV. Topic No. 16: “Vehicle, Defendant Knapp and company compliance with
     applicable laws, rules and regulations, both state and federal, related to the
     operation of the vehicle operated by Defendant Knapp on the date of the
     incident”

      Crete objects to Topic No. 16 because this

      topic is overly broad and seeks information that is not relevant, in that
      Crete’s business and the operation of a semi-truck implicates various
      laws, rules, and regulations, and the topic does not specify which law,
      rule or regulation is relevant to this case and is to be discussed.

Dkt. No. 28 at 7. The Court overrules Crete’s objection because the information that

Hanan seeks is relevant to her claims and proportional to the needs of the case, and

the topic is described with reasonable particularity.

XV.   Topic No. 17: “Policies and procedures concerning GPS, Peoplenet, Qualcom or
      other on board vehicle driving devices given that are given to drivers”

      Crete objects to Topic No. 17 because this

      request is overly broad and seeks information that is not relevant and not
      likely to lead to relevant evidence, in that Plaintiff has not specified any
      particular policy or procedure to be discussed or show how discussion of
      such topic will lead to relevant information. Further, the topic is overly
      broad and seeks irrelevant information in that there is no claim or
      allegation of any use of such devices playing a role on the date in
      question. The topic is also objectionable in that it is not limited as to the
      time during which the policies or procedures to be disused were in effect.

Dkt. No. 28 at 7. The Court is not persuaded that the information sought by this topic

is not relevant to Hanan’s claims, but the Court determines that the topic as phrased

is not reasonably particular and seeking information that is not proportional to the

needs of the case. The Court grants Crete’s objections in part and modifies the topic as

follows: “Policies and procedures concerning GPS, Peoplenet, Qualcom or other on



                                          -16-
board vehicle driving devices that were given to drivers at the time of the incident in

question in this case.”

XVI. Topic No. 21: “Efforts made to collect, review and produce said documents and/or
     information in response to Plaintiff's discovery requests attached as Exhibit A;”

      Crete objects to Topic No. 21 because

      [e]fforts to gather and produce information in response to Plaintiffs’
      discovery were made at the direction of and with the assistance of
      counsel, and the selection of what information was ultimately provided
      with the responses was made by counsel. Thus, Crete asserts the
      attorney/ client privilege and the work-product doctrine in response to
      this topic.

Dkt. No. 28 at 8. This objection is premature and provides no basis for objecting to this

topic or entering a protective order. Crete’s counsel can object, as appropriate, as

Federal Rule of Civil Procedure 30(c)(2) permits during the deposition.

      Finally, under Federal Rules of Civil Procedure 37(a)(5) and 26(c)(3), the Court

determines that, under all of the circumstances presented here, the parties will bear

their own expenses, including attorneys’ fees, in connection with the MPO.

      SO ORDERED.

      DATED: November 6, 2019

                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                          -17-
